FILED
                                                                         United States Court of Appeals
                                        PUBLISH                                  Tenth Circuit

                      UNITED STATES COURT OF APPEALS                          November 13, 2015

                                                                             Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                               Clerk of Court
                         _________________________________

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                             No. 14-3206

WALTER R. FLAUGHER,

      Defendant - Appellant.
                      _________________________________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS
                     (D.C. No. 2:06-CR-20043-JWL-8)
                   _________________________________

Daniel T. Hansmeier, Appellate Chief (Melody Brannon Evans, Federal Public Defender,
with him on the briefs), Office of the Federal Public Defender for the District of Kansas,
Kansas City, Kansas, appearing for Defendant-Appellant.

Carrie N. Capwell, Assistant United States Attorney (Barry R. Grissom, United States
Attorney, with her on the brief), Office of the United States Attorney for the District of
Kansas, Kansas City, Kansas, appearing for Plaintiff-Appellee.
                        _________________________________

Before KELLY, SEYMOUR, and MATHESON, Circuit Judges.
                  _________________________________

MATHESON, Circuit Judge.
                   _________________________________

                                   I. BACKGROUND

       Walter Flaugher pled guilty in 2006 to one count of conspiracy to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841 and 846. He was sentenced to 57
months in prison and 5 years of supervised release. In 2014, the U.S. Probation

Office filed a petition to revoke his supervised release, alleging several violations.

Mr. Flaugher stipulated to one of the violations—use of methamphetamine. The

district court revoked his supervised release, resentenced him to another 12 months

and 1 day in prison, and imposed 3 years of supervised release. Over his counsel’s

objections, the court also imposed the following supervised release condition:

       [H]e shall submit his person, house, residence, vehicles, papers,
       business, and place of employment and any property under his control
       to a search conducted by the United States probation officer at a
       reasonable time and in a reasonable manner based upon reasonable
       suspicion of contraband or evidence of a violation of condition of
       release. Failure to submit to a search may be grounds for revocation.
       He shall warn any other residents that the premises may be subject to be
       searched pursuant to this condition.

Aplt. Br. at 5-6.

       On appeal, Mr. Flaugher argues that 18 U.S.C. § 3583(d) prohibits district

courts from imposing warrantless-search conditions except in cases involving felons

required to register under SORNA the Sex Offender Registration and Notification

Act (“SORNA”). He challenges the condition imposed on him because he is not

required to register under SORNA.

       Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we

affirm.




                                          -2-
                                    II. DISCUSSION

      The issue is whether a district court may impose a warrantless-search

condition under 18 U.S.C. § 3583(d) on a person who is not a felon required to

register under SORNA.

                                A. Standard of Review

       “When the defendant objects to a special condition of supervised release at the

time it is announced, this Court reviews for abuse of discretion.” United States v.

Dougan, 684 F.3d 1030, 1034 (10th Cir. 2012). “Thus, we will not disturb the

district court’s ruling absent a showing it was based on a clearly erroneous finding of

fact or an erroneous conclusion of law or manifests a clear error of judgment.”

United States v. Bear, 769 F.3d 1221, 1226 (10th Cir. 2014) (quotation omitted).

      Because Mr. Flaugher challenges the district court’s statutory authority to

enter the warrantless-search condition, we review this question de novo. See United

States v. Handley, 678 F.3d 1185, 1189 (10th Cir. 2012).

                                B. 18 U.S.C. § 3583(d)

      Three parts of 18 U.S.C. § 3583(d) are the keys to deciding this appeal.

      First, under the “any other condition” provision, a district court may impose

“any condition set forth as a discretionary condition of probation in section 3563(b)1

and any other condition it considers to be appropriate.” 18 U.S.C. § 3583(d). One of

the provisions found in § 3563(b) authorizes warrantless searches when the defendant

is “required to register under [SORNA].” 18 U.S.C. § 3563(b)(23).

      1
          With one limitation not implicated in this appeal.
                                           -3-
       Second, under the “three limitations” provision, a court may impose a

condition based on the “any other condition” provision provided it:

       (1) is reasonably related to the factors set forth in section 3553(a)(1),
       (a)(2)(B), (a)(2)(C), and (a)(2)(D);

       (2) involves no greater deprivation of liberty than is reasonably
       necessary for the purposes set forth in section 3553(a)(2)(B), (a)(2)(C),
       and (a)(2)(D); and

       (3) is consistent with any pertinent policy statements issued by the
       Sentencing Commission pursuant to 28 U.S.C. 994(a).

Id.

       Third, under the SORNA provision:

       The court may order, as an explicit condition of supervised release for a
       person who is a felon and required to register under the Sex Offender
       Registration and Notification Act, that the person submit his person, and
       any property, house, residence, vehicle, papers, computer, other
       electronic communications or data storage devices or media, and effects
       to search at any time, with or without a warrant, by any law enforcement
       or probation officer with reasonable suspicion concerning a violation of
       a condition of supervised release or unlawful conduct by the person, and
       by any probation officer in the lawful discharge of the officer’s
       supervision functions.

Id.

                                    C. Analysis

       Mr. Flaugher urges us to read the SORNA provision in § 3583(d) as

precluding a warrantless-search condition for a defendant who is not a felon required

to register under SORNA. This interpretation is incompatible with a full reading of

the statute.

1. Authorization of Warrantless-Search Conditions


                                         -4-
      The text of § 3583(d) does not limit the possibility of a warrantless-search

condition to felons required to register under SORNA. Indeed, it plainly authorizes

warrantless-search conditions for defendants who are not felons and who are not

required to register under SORNA.

      The “any other condition” provision authorizes district courts to impose “any

condition set forth as a discretionary condition of probation in section 3563(b) and

any other condition it considers to be appropriate” so long as the “three limitations”

of § 3583(d)(1)-(3) are met. 18 U.S.C. § 3583(d) (emphasis added). A district court

may therefore impose a warrantless-search condition on a defendant who is not

required to register under SORNA so long as the court considers the condition

appropriate and the § 3583(d)(1)-(3) limitations are met.2

      This understanding of § 3583(d) is consistent with the policy statement found

at United States Sentencing Guidelines (“U.S.S.G.”) § 5D1.3(d). It recommends

district courts impose a warrantless-search condition in cases involving a sex offense,

but also explains such a condition “may otherwise be appropriate in particular cases.”

U.S.S.G. § 5D1.3(d)(7)(C). The policy statement therefore indicates

warrantless-search conditions may be appropriate in cases other than those involving

sex offenders. If a district court decided a warrantless-search condition was



      2
         In United States v. Hanrahan, 508 F.3d 962 (10th Cir. 2007), we affirmed a
warrantless-search condition imposed on a defendant who was not a felon required to
register under SORNA. Although Hanrahan is consistent with our disposition in the
instant case, we do not rely on it because we agree with Mr. Flaugher that Hanrahan
did not consider the statutory interpretation issue presented here.
                                         -5-
appropriate in a case not involving a sex offense, it would therefore satisfy

§ 3583(d)(3) because it would be consistent with the relevant policy statement.

2. Warrantless-Search Conditions for SORNA Felons

      In 2006, Congress amended § 3583(d) by adding the SORNA provision.

Adam Walsh Child Protection and Safety Act, Pub. L. No. 109-248, § 210(b), 120

Stat. 587, 615-16 (2006) (codified at 18 U.S.C. § 3583(d)). It authorizes a court to

order a warrantless-search condition of supervised release for a felon who is required

to register under SORNA.

      Mr. Flaugher argues that adding the SORNA provision limited district courts’

authority under § 3583(d) by negative implication to impose warrantless-search

conditions only on those defendants identified in the SORNA provision—felons

required to register under SORNA. We disagree. The SORNA provision is a grant

of authority, not a limitation. The plain language of the provision describes what a

district court “may order,” and does not describe what the court may not order.

Moreover, Mr. Flaugher’s interpretation ignores and would conflict with a critical

cross-reference in the “any other condition” provision of § 3583(d) that also was

added to the statute in 2006, § 3563(b)(23). Adam Walsh Child Protection and

Safety Act § 210(a)(3).

3. Section 3563(b) Warrantless-Search Conditions

      Section 3583(d) states district courts may impose “any condition set forth as a

discretionary condition of probation in section 3563(b)” as long as the condition

satisfies the “three limitations” in § 3583(d)(1)-(3). One such § 3563(b) condition

                                          -6-
authorizes warrantless searches when the defendant is “required to register under

[SORNA].” 18 U.S.C. § 3563(b)(23). This warrantless-search provision grants

district courts authority over more SORNA defendants than the SORNA provision

because § 3563(b)(23) does not require the defendant to be a felon. Section 3583(d)

therefore explicitly allows a district court to impose a warrantless-search condition

on a defendant who is required to register under SORNA, whether or not he or she is

a felon, so long as the § 3583(d)(1)-(3) limitations are met.

      Accordingly, when Congress enacted the SORNA provision, rather than

limiting the district courts’ authority to impose warrantless-search conditions, as Mr.

Flaugher contends, it added to the authority already contained in the “any other

condition” provision. It did so by authorizing a district court to impose a

warrantless-search condition on a category of defendants—felons who are required to

register under SORNA—without having to satisfy the “three limitations” in

§ 3583(d)(1)-(3). This interpretation permits all of the § 3583(d) provisions to have

meaningful effect.

4. No Void or Superfluous Text

      Mr. Flaugher’s proposed interpretation—that warrantless-search conditions

can be imposed only under the SORNA provision in § 3583(d) and only upon felons

who must register under SORNA—would render void or superfluous the statutory

authorization of a warrantless-search condition under the cross-reference of

§ 3583(d) to § 3563(b)(23), which allows district courts to impose warrantless-search

conditions on non-felons required to register under SORNA. The Supreme Court

                                          -7-
recently instructed: “We have long held that ‘a statute ought, upon the whole, to be

so construed that, if it can be prevented, no clause’ is rendered ‘superfluous, void, or

insignificant.’” Young v. United Parcel Serv., Inc., 135 S. Ct. 1338, 1352 (2015)

(quoting TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001)); see In re Dawes, 652 F.3d

1236, 1242 (10th Cir. 2011) (noting that “one of the most basic interpretive canons”

of statutory construction is that a “statute should be construed so that effect is given

to all its provisions, so that no part will be inoperative or superfluous, void or

insignificant”). We therefore reject Mr. Flaugher’s proposed interpretation as

contrary to this basic canon and the full text of § 3583(d).

      We instead conclude that the proper interpretation of § 3583(d) gives all parts

of the statute meaningful effect and avoids superfluity. As described above, the “any

other condition” provision of § 3583(d) gives district courts broad authority to

impose any conditions they consider appropriate so long as the conditions satisfy the

“three limitations” of § 3583(d)(1)-(3), including warrantless-search conditions on

SORNA defendants under the cross-reference to § 3563(b). The SORNA provision

would therefore be superfluous if it authorized a warrantless-search condition only

when the § 3583(d)(1)-(3) limitations are met. But the SORNA provision does not

contain these limitations. Instead, it authorizes district courts to impose a

warrantless-search condition on a felon who is required to register under SORNA

provided a “law enforcement or probation officer” has “reasonable suspicion

concerning a violation of a condition of supervised release or unlawful conduct by



                                           -8-
the person” or the search is conducted “in the lawful discharge of [a probation]

officer’s supervision functions.” 18 U.S.C. § 3583(d).

      Understanding the parts of § 3583(d)—the “any other condition,” “three

limitations,” and SORNA provisions—in this way gives meaningful effect to all

three, avoids superfluity, and forecloses Mr. Flaugher’s proposed interpretation.

                                    *   *    *   *

      Mr. Flaugher does not further argue the § 3583(d)(1)-(3) limitations warrant

reversal of the warrantless-search condition imposed on him. His challenge to his

warrantless-search supervised release condition therefore fails.

                                 III. CONCLUSION

      We affirm Mr. Flaugher’s supervised release condition that he challenges on

appeal.




                                         -9-